DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 06/14/2021.
	
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 56-73 are objected to because of the following informalities:  the claims are replete with spacing errors where a space is missing between adjoining words, such as “cmof” instead of “cm of” and “tissuedefect” instead of “tissue defect” in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 56-69, 71-72, and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Regarding claim 1, the claim is amended to recite “wherein the tissue defect or the organism having the tissue defect is not clamped to hold the organism or the tissue defect in a manner which assists the material dispensing process”.  There is no support for this limitation in the original disclosure, as filed, in a manner as to reasonably convey to one skilled in the relevant art that the joint inventor at the time the application was filed, had possession of the claimed invention.  It is noted that the limitation in question is a negative limitation: “wherein the…defect…is not clamped” (emphasis added), because the claimed method recites the absence of a step, rather than positively reciting the presence of a step.  A negative limitation must have basis in the original disclosure…any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  See MPEP 2173.05(i).  A review of the disclosure as filed fails to find any support for this limitation (note that the term “clamp” is not present in the disclosure).  There is no other language which embodies the limitation in question to prove that Applicant had possession of the claimed invention.  Rather, it appears that Applicant merely extracted the limitation out of the Lipson reference and negated it in an attempt to distinguish from Lipson at [0112]: “(t)o support this type of receptacle, module 300 may have fixture points 308 to which clamps or dissecting tools may be attached in order to hold the organism or object in a manner which assists the material dispensing process”.  Therefore, since Applicant did not have possession of the claimed invention at the time of filing, the claim is rejected.  Dependent claims 56-69 inherit the same deficiency by virtue of their dependence on base claim 1.  If Applicant disagrees, Applicant is respectfully requested to cite specific portions of the disclosure as filed which provide support for the limitation in question.
Regarding claims 71-72, the claims recite “said positioning is dynamically maintained by a robotic arm in (response to) (anticipation of) movements of the tissue defect via real-time imaging.  There is no support for this limitation in the original disclosure, as filed, in a manner as to reasonably convey to one skilled in the relevant art that the joint inventor at the time the application was filed, had possession of the claimed invention.  A review of the disclosure as filed fails to find any support for this limitation (note that the terms “dynamically maintained” or “real-time imaging” are not present in the disclosure).  There is no other language which embodies the limitation in question to prove that Applicant had possession of the claimed invention.  It is noted that the only mention of a robotic arm is at paragraphs [0025] and [0039], however, there is no disclosure at these paragraphs or anywhere else of the robotic arm being dynamically maintained in position with respect to movements of the tissue defect via real-time imaging.  Therefore, since Applicant did not have possession of the claimed invention at the time of filing, the claim is rejected.  If Applicant disagrees, Applicant is respectfully requested to cite specific portions of the disclosure as filed which provide support for the limitation in question.
Regarding claim 73 and claim 69, the claim is amended to recite “wherein the print nozzles’ profile mimics the tissue defect’s profile”.  There is no support for this limitation in the original disclosure, as filed, in a manner as to reasonably convey to one skilled in the relevant art that the joint inventor at the time the application was filed, had possession of the claimed invention.  A review of the disclosure as filed fails to find any support for this limitation (note that the terms “profile” or “mimic” are not present in the disclosure).  There is no other language which embodies the limitation in question to prove that Applicant had possession of the claimed invention.  It is noted that [0027] discloses that the nozzles are arranged in a variety of configurations that have the ability to conform to curved and complex surfaces, but this does not provide support for the nozzles mimicking the profile of a tissue defect.  Likewise, [0040] discloses that the two-dimensional array of print nozzles may be equal to the If Applicant disagrees, Applicant is respectfully requested to cite specific portions of the disclosure as filed which provide support for the limitation in question.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 56-69, 70-72, and 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 2004/0237822 A1 to Boland et al. (hereinafter “Boland”) in view of US 2006/0156978 A1 to Lipson et al. (hereinafter “Lipson”) (both references previously of record).

Interpretation 1: Regarding claim 1, Boland discloses (see abstract; Figs. 1-4; [0002]-[0009]; [0032]-[0073]) a method of printing a bio-ink layer onto a tissue defect (see at least [0006]-[0008], [0060] & [0073]), comprising: i) positioning a printhead (110) comprising a plurality of rows comprising a plurality of print nozzles (125) (see Fig. 2 and [0037]; as shown, 3 rows of 3 nozzles), such that at least one print nozzle of the plurality of print nozzles is within 5 cm of the tissue defect (see [0045]), ii) ejecting a bio-ink through the at least one print nozzle onto the substrate (see Fig. 4; [0038]-[0042] & [0056]-[0057]) without movement of the printhead relative to the substrate (see [0036], in the embodiment where "the printer head 110 may be stationary", especially where the printer head may be stationary because the feed mechanism moves the substrate and thus the printer head does not need to be moved, as per [0044]; the printhead does not move relative to the substrate (rather, the substrate substrate: thus the frame of reference is the substrate and whether or not the printhead moves relative to the substrate, since the printhead is stationary the printhead itself cannot move relative to the substrate), thereby forming a bio-ink layer (see [0056]-[0057]); and iii) repeating step ii a plurality of times without moving the printhead relative to the substrate between repeated steps (see [0060]-[0061] and [0036], in the embodiment where "the printer head 110 may be stationary", especially where the printer head may be stationary because the feed mechanism moves the substrate and thus the printer head does not need to be moved, as per [0044]), wherein the tissue defect can be a muscular defect (see [0046]). 
Interpretation 2: Regarding claim 1, Boland discloses (see abstract; Figs. 1-4; [0002]-[0009]; [0032]-[0073]) a method of printing a bio-ink layer onto a tissue defect (see at least [0006]-[0008], [0060] & [0073]), comprising: i) positioning a printhead (110) comprising a plurality of rows comprising a plurality of print nozzles (125) (see Fig. 2 and [0037]; as shown, 3 rows of 3 nozzles), such that at least one print nozzle of the plurality of print nozzles is within 5 cm of the substrate (see [0045]), ii) ejecting a bio-ink through the at least one print nozzle onto the substrate (see Fig. 4; [0038]-[0042] & [0056]-[0057]) without movement of the printhead relative to the substrate (see [0036], in the embodiment where "the printer head 110 may be stationary"), thereby forming a bio-ink layer (see [0056]-[0057]); and iii) repeating step ii a plurality of times without moving the printhead relative to the substrate between repeated steps (see [0060]-[0061] and [0036], in the embodiment where "the printer head 110 may be stationary", especially where the printer head may be stationary because the feed mechanism moves the substrate and thus the printer head does not need to be moved, as per [0044]) wherein the substrate can be a muscular defect (see [0046]).
Under this second interpretation, if it is interpreted that the phrase “without movement of the printhead relative to the tissue defect” also refers to any relative movement of either the printhead substrate relative to the other element, Boland would still render obvious the claimed invention.  As discussed at [0036], the printhead need not be moveable, but rather may be stationary.  The feed mechanism allows for printing a bio-ink layer which is larger than the area represented by the array of print nozzles.  However, it is entirely possible, and readily apparent to one of ordinary skilled in the art reading Boland’s disclosure, to desire to print a bio-ink layer which is equal to or smaller than the area represented by the array of print nozzles.  In fact, although shown as nine nozzles (see Fig. 2 and [0037]), Boland’s disclosure suggests that a plurality of nozzles could be used, including more than nine (see [0037]).  Thus, given the area of the print nozzles and their deposition “reach”, it is entirely predictable and possible that if one desired to print a bio-ink layer or layers having an area smaller than the area represented by the array of print nozzles, then there would be no need to move the feed mechanism because the entire desired size of the layer would be depositable by the print nozzles as currently configured.  Thus there would be no relative movement between either the printhead or the substrate relative to the other.  Further, there would be no need to move either the printhead or the substrate prior to repeating the step of ejecting the bio-ink to form the bio-ink layer a plurality of times. Therefore, it would have been obvious to one having ordinary skill in the art, at the time invention was made, to modify Boland’s method by not moving the printhead relative to the substrate (or the substrate relative to the printhead), because one of ordinary skill in the art would recognize that there would not need to be any relative movement between the printhead and the substrate when the tissue defect size is smaller than the array of nozzles attached to the printhead.  Thus, an articulated reasoning with a rational underpinning has been provided to explain why Boland, under this second interpretation, would render obvious the claim.  See MPEP 2142.
Boland further discloses (claim 57) wherein the printhead is mounted on a robotic arm (body 112) for positioning the printhead relative to the substrate (see Fig. 1 and [0036] & [0069]-[0072]); (claim 58) further comprising controlling the robotic arm by a computer system (see [0069]-[0072]); claim 59) wherein the printhead comprises a piezoelectric ink-jet printhead (see [0034] & [0039]); (claim 60) wherein the plurality of print nozzles are mounted in fixed positions relative to one another (see Fig. 2 and [0037]); (claim 61) wherein the printhead comprises an area that is greater than an area of the substrate (see Fig. 4, the entire area of printhead 110 is greater than any particular defined area of a substrate, see also [0062]); (claims 62-63) wherein a diameter of the at least one print nozzle is between 5 micrometers or 120 micrometers and 150 micrometers (see [0040]); (claim 64) further comprising blocking a portion of the plurality of print nozzles from ejecting the bio-ink by applying a mask (see [0066]-[0072], for example, by using the computer to only eject from a particular nozzle by blocking the ejection of other nozzles, as per [0072]); (claim 65) wherein ejecting the bio-ink from the at least one print nozzle comprises ejecting a volume of bio-ink that is between 1 picoliter and 1 nanoliter (see [0048]/[0068]); (claim 66) wherein the plurality of print nozzles are in a parallel configuration (see Fig. 2); (claim 69) wherein the plurality of print nozzles are not in the same plane and the print nozzles profile mimics the tissue defect’s profile (see [0040]-[0041], depending on the cell type, different shapes/sizes of deposition portion 133 can be used, thus, the removable attachment allows various types of deposition portions (i.e., those having different shapes or sizes) to be used (see [0041]), therefore, different shaped/sized deposition portions would result in print nozzles not all being in the same plane; alternatively, the "plane" could be defined as being in the X-z direction (refer to Fig. 1) such that 3 nozzles in Fig. 2 are in a single plane defined along the x-z direction where the other 6 nozzles would not be in said plane).
Boland does not disclose, with respect to claim 1, wherein the substrate is a tissue defect such that the bio-ink is ejected through the at least one print nozzle directly
Lipson discloses, in the same field of endeavor, a method of printing a bio-ink layer onto a tissue defect (see at least [0064] and [0138]) comprising ejecting a bio-ink through a print nozzle, wherein the method can be used for in vitro as well as in vivo fabrication (see [0015]), wherein the material deposition tool comprises a receptacle 306 that is intended to receive material dispensed from  the material deposition tool, wherein receptacle 306 may be a substrate used for in vitro fabrication or alternatively, to support in vivo fabrication, receptacle 306 may be or contain part or all of the body of an organism which assists the material dispensing process directly to the body of the organism (see [0112]), wherein the tissue defect or the organism having the tissue defect is not clamped to hold the organism or the tissue defect in a manner which assists the material dispensing process (see [0112], clamps may be attached in order to hold the organism or object in a manner which assists the material dispensing process (emphasis added by Examiner) – this indicates that the clamps are optional and are not required for the inventive disclosure to function by the receptacle receiving the dispensed material) and wherein the defect may be an osteochondral defect (see [0157]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of applying a known technique to a known method ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of dispensing Boland’s bio-ink in vivo instead of in vitro by applying the bio-ink directly to a tissue defect by using Lipson’s technique of the substrate being interchangeable with a receptacle for containing part or all of the organism’s body to allow the bio-ink to be deposited directly onto the defect in vivo, since Lipson discloses that in vitro application onto a substrate (as disclosed by Boland) can be adapted easily to in vivo application directly onto the tissue defect of an organism, and therefore modifying Boland’s method so that the bio-ink is deposited directly onto the defect would have yielded a predictable result to one of ordinary skill in the art. 

With respect to claim 56, the combination of Boland and Lipson is silent as to the spacing between two print nozzles in the two-dimensional array of nozzles being between 5 and 500 micrometers. In fact, Boland is silent as to the spacing in its entirety. However, before the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the spacing between the two print nozzles be between 5 and 500 micrometers because Applicant has not disclosed that the particular claimed spacing provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant's specification as filed merely lists this spacing as an example of spacing between the print nozzles, but does not explain that this particular spacing provides an advantage, is used for a particular purpose, or solves a stated problem (see [0004] and [0039]). One of ordinary skill in the art, furthermore, would have expected Boland's apparatus, and Applicant's invention, to perform equally well with either the silent, undisclosed spacing taught by Boland or the claimed 5-500 micrometer spacing because both spacings would perform the same function of depositing or printing a bio-ink onto a living substrate. Therefore, it would have been prima facie obvious to modify Boland to obtain the invention specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Boland.
With respect to claims 67-68, the combination of Boland and Lipson fails to specifically disclose wherein the plurality of print nozzles are in a diverging and/or non-parallel configuration that corresponds to the tissue defect’s area.  Rather, Boland shows a parallel configuration. However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the nozzles diverge in a non-parallel configuration because Applicant has not disclosed that the particular claimed spacing provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant's specification as filed merely lists this configuration as being an alternative configuration to a parallel configuration (Fig. 3; [0039]), but 

Interpretation 1: Regarding claims 70 and 73, Boland discloses (see abstract; Figs. 1-4; [0002]-[0009]; [0032]-[0073]) a method of printing a bio-ink layer onto a tissue defect (see at least [0006]-[0008], [0060] & [0073]), comprising: i) positioning a printhead (110) comprising a plurality of rows comprising a plurality of print nozzles (125) (see Fig. 2 and [0037]; as shown, 3 rows of 3 nozzles), such that at least one print nozzle of the plurality of print nozzles is within 5 cm of the tissue defect (see [0045]), (claim 70: wherein said positioning of the printhead is maintained by a robotic arm (body 112) (see Fig. 1 and [0036] & [0069]-[0072])); ii) ejecting a bio-ink through the at least one print nozzle onto the substrate (see Fig. 4; [0038]-[0042] & [0056]-[0057]) without movement of the printhead relative to the substrate (see [0036], in the embodiment where "the printer head 110 may be stationary", especially where the printer head may be stationary because the feed mechanism moves the substrate and thus the printer head does not need to be moved, as per [0044]; the printhead does not move relative to the substrate (rather, the substrate moves relative to the printhead) – under this interpretation, the claim specifically calls for movement of the printhead relative to the substrate: thus the frame of reference is the substrate and whether or not the printhead moves relative to the substrate, since the printhead is stationary the printhead itself cannot move relative to the substrate), substrate between repeated steps (see [0060]-[0061] and [0036], in the embodiment where "the printer head 110 may be stationary", especially where the printer head may be stationary because the feed mechanism moves the substrate and thus the printer head does not need to be moved, as per [0044]), (claim 73: wherein the plurality of print nozzles are not in the same plane and the print nozzles profile mimics the tissue defect’s profile (see [0040]-[0041], depending on the cell type, different shapes/sizes of deposition portion 133 can be used, thus, the removable attachment allows various types of deposition portions (i.e., those having different shapes or sizes) to be used (see [0041]), therefore, different shaped/sized deposition portions would result in print nozzles not all being in the same plane; alternatively, the "plane" could be defined as being in the X-z direction (refer to Fig. 1) such that 3 nozzles in Fig. 2 are in a single plane defined along the x-z direction where the other 6 nozzles would not be in said plane); wherein the tissue defect can be a muscular defect (see [0046]).  
Interpretation 2: Regarding claims 70 and 73, Boland discloses (see abstract; Figs. 1-4; [0002]-[0009]; [0032]-[0073]) a method of printing a bio-ink layer onto a tissue defect (see at least [0006]-[0008], [0060] & [0073]), comprising: i) positioning a printhead (110) comprising a plurality of rows comprising a plurality of print nozzles (125) (see Fig. 2 and [0037]; as shown, 3 rows of 3 nozzles), such that at least one print nozzle of the plurality of print nozzles is within 5 cm of the substrate (see [0045]), (claim 70: wherein said positioning of the printhead is maintained by a robotic arm (body 112) (see Fig. 1 and [0036] & [0069]-[0072])); ii) ejecting a bio-ink through the at least one print nozzle onto the substrate (see Fig. 4; [0038]-[0042] & [0056]-[0057]) without movement of the printhead relative to the substrate (see [0036], in the embodiment where "the printer head 110 may be stationary"), thereby forming a bio-ink layer (see [0056]-[0057]); and iii) repeating step ii a plurality of times without moving the printhead relative to the substrate between repeated steps (see [0060]-[0061] and [0036], in the substrate and thus the printer head does not need to be moved, as per [0044]) (claim 73: wherein the plurality of print nozzles are not in the same plane and the print nozzles profile mimics the tissue defect’s profile (see [0040]-[0041], depending on the cell type, different shapes/sizes of deposition portion 133 can be used, thus, the removable attachment allows various types of deposition portions (i.e., those having different shapes or sizes) to be used (see [0041]), therefore, different shaped/sized deposition portions would result in print nozzles not all being in the same plane; alternatively, the "plane" could be defined as being in the X-z direction (refer to Fig. 1) such that 3 nozzles in Fig. 2 are in a single plane defined along the x-z direction where the other 6 nozzles would not be in said plane); wherein the substrate can be a muscular defect (see [0046]).
Under this second interpretation, if it is interpreted that the phrase “without movement of the printhead relative to the tissue defect” also refers to any relative movement of either the printhead and/or the substrate relative to the other element, Boland would still render obvious the claimed invention.  As discussed at [0036], the printhead need not be moveable, but rather may be stationary.  The feed mechanism allows for printing a bio-ink layer which is larger than the area represented by the array of print nozzles.  However, it is entirely possible, and readily apparent to one of ordinary skilled in the art reading Boland’s disclosure, to desire to print a bio-ink layer which is equal to or smaller than the area represented by the array of print nozzles.  In fact, although shown as nine nozzles (see Fig. 2 and [0037]), Boland’s disclosure suggests that a plurality of nozzles could be used, including more than nine (see [0037]).  Thus, given the area of the print nozzles and their deposition “reach”, it is entirely predictable and possible that if one desired to print a bio-ink layer or layers having an area smaller than the area represented by the array of print nozzles, then there would be no need to move the feed mechanism because the entire desired size of the layer would be depositable by the print nozzles as substrate relative to the other.  Further, there would be no need to move either the printhead or the substrate prior to repeating the step of ejecting the bio-ink to form the bio-ink layer a plurality of times. Therefore, it would have been obvious to one having ordinary skill in the art, at the time invention was made, to modify Boland’s method by not moving the printhead relative to the substrate (or the substrate relative to the printhead), because one of ordinary skill in the art would recognize that there would not need to be any relative movement between the printhead and the substrate when the tissue defect size is smaller than the array of nozzles attached to the printhead.  Thus, an articulated reasoning with a rational underpinning has been provided to explain why Boland, under this second interpretation, would render obvious the claim.  See MPEP 2142.
Bolland further discloses, with respect to claims 71-72,  wherein said positioning is dynamically maintained by a robotic arm in (response to) (anticipation of) movements of the tissue defect via real-time imaging (see Fig. 1 and [0036] & [0069]-[0072]).
Boland does not disclose, with respect to claims 70 or 73, wherein the substrate is a tissue defect such that the bio-ink is ejected through the at least one print nozzle directly onto the tissue defect.
Lipson discloses, in the same field of endeavor, a method of printing a bio-ink layer onto a tissue defect (see at least [0064] and [0138]) comprising ejecting a bio-ink through a print nozzle, wherein the method can be used for in vitro as well as in vivo fabrication (see [0015]), wherein the material deposition tool comprises a receptacle 306 that is intended to receive material dispensed from  the material deposition tool, wherein receptacle 306 may be a substrate used for in vitro fabrication or alternatively, to support in vivo fabrication, receptacle 306 may be or contain part or all of the body of an organism which assists the material dispensing process directly to the body of the organism (see [0112]) and wherein the defect may be an osteochondral defect (see [0157]).  Therefore, it would have KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of dispensing Boland’s bio-ink in vivo instead of in vitro by applying the bio-ink directly to a tissue defect by using Lipson’s technique of the substrate being interchangeable with a receptacle for containing part or all of the organism’s body to allow the bio-ink to be deposited directly onto the defect in vivo, since Lipson discloses that in vitro application onto a substrate (as disclosed by Boland) can be adapted easily to in vivo application directly onto the tissue defect of an organism, and therefore modifying Boland’s method so that the bio-ink is deposited directly onto the defect would have yielded a predictable result to one of ordinary skill in the art. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 56-69, as amended, and new claims 70-73 have been considered but are not persuasive.
Applicant alleges that the combination of references do not provide a reasonable expectation of success, because the newly added limitation regarding clamping do not account for the profile of the tissue defect.  As mentioned in the rejection above, the clamping mechanism is optional, and is not required.  Lipson’s container is sufficient to be placed over, for example, the knee without necessarily requiring clamping.  In response to the arguments regarding the conveyor belt having to accommodate the whole organism, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAUN L DAVID/Primary Examiner, Art Unit 3771